Allowable Subject Matter
As a result of applying amendments, claims 21 & 23-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known augmented reality (AR) viewer configurations thereof. However, none of the references alone or in combination teach: “An augmented reality (AR) viewer comprising: a display screen having a user facing first surface and a second surface opposite the user facing first surface; and a transmissive layer adjoining one of the user facing first surface or the second surface of the display screen; wherein the user facing first surface is configured to receive AR effects and the second surface is configured to receive real-world images; wherein one of the display screen or the transmissive layer is configured to have a variable transparency and vary in transparency automatically in response to ambient ultraviolet (UV) light, and wherein the one of the display screen or the transmissive layer comprises a UV light sensitive material.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626